Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “Amendment”) is entered into as of the 19th day of October, 2012, by MFA
FINANCIAL, INC., a Maryland corporation (“MFA”), and STEWART ZIMMERMAN (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Employment Agreement, as of June 7, 2010 (the “Agreement”) (capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Agreement); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Paragraph 1 (Term of Employment) of the
Agreement is hereby amended by deleting subparagraph (b) thereof in its entirety
and replacing it with the following:

 

“(b)  The term of employment (the “Term of Employment”) under this Agreement,
which commenced on April 16, 2006, shall continue until December 31, 2013,
unless terminated earlier in accordance with Paragraph 5 hereof.  In the case of
the expiration of the Term of Employment on December 31, 2013, without an
earlier termination in accordance with Paragraph 5 hereof, the Executive shall
be treated as terminated on December 31, 2013, for purposes of Paragraph 5
hereof.”

 

2.                                       Paragraph 1 (Term of Employment) of the
Agreement is hereby amended by adding the following subparagraph (c) to the end
thereof:

 

“(c)   On or promptly following December 31, 2013, and subject to the
Executive’s execution of a release in accordance with Paragraph 5(h) of this
Agreement, the Company and the Executive shall enter into a consulting agreement
for Executive’s consulting services following December 31, 2013, which shall
include, among other terms, (i) a consulting fee of $65,500 per month for the
twelve-month period from January 1, 2014, through December 31, 2014, and
(ii) such other terms and conditions as shall be mutually agreed by MFA and the
Executive.  Any payments in respect of the consulting services pursuant to this
Paragraph 1 shall be subject to Paragraph 5(g).  The termination of employment
of the Executive for any reason other than for Cause (as defined in Paragraph
6(a) hereof) shall be deemed Executive’s retirement for all relevant purposes
under this Agreement.”

 

--------------------------------------------------------------------------------


 

3.                                       Paragraph 2 (Position; Duties and
Responsibilities) of the Agreement is hereby amended by deleting subparagraph
(a) thereof in its entirety and replacing it with the following:

 

“(a)  During the Term of Employment, the Executive shall be employed as the
Chairman and Chief Executive Officer of MFA, reporting directly to the Board of
Directors of MFA (the “Board of Directors”), with such duties and day-to-day
management responsibilities as are customarily performed by persons holding such
offices at similarly situated mortgage REITs and such other duties as may be
mutually agreed upon between the Executive and the Board of Directors.”

 

4.                                       Paragraph 3 (Compensation) of the
Agreement is hereby amended by deleting subparagraph (a)(i) thereof in its
entirety and replacing it with the following:

 

“(i) On April 16, 2006, and on each January 1st (or the first business day
thereafter) during the Term of Employment, the Executive shall receive a grant
of common stock with an aggregate fair market value on such date (or first
business day thereafter) of $100,000.”

 

5.                                       Paragraph 3 (Compensation) of the
Agreement is hereby amended by adding the following sentence at the end
subparagraph (b) thereof:

 

“The Company may settle the equity component of the Performance Bonus for 2013
through (i) the grant of fully vested restricted stock units to be settled in
shares of common stock of MFA in January 2014 or (ii) the grant of fully vested
shares of common stock of MFA.  Any common stock of MFA issued to the Executive
in respect of the 2013 Performance Bonus may not be sold or transferred by the
Executive until such date that is six months after the Executive’s date of
termination of employment; provided, however, that the Executive may sell such
shares of stock to satisfy income tax and employment tax obligations relating to
the vesting and settlement thereof.”

 

6.                                       Paragraph 3 (Compensation) of the
Agreement is hereby amended by adding the following subparagraph (e) to the end
thereof:

 

“(e) 2013 Equity Grant.  Not later than October 31, 2012, the Company shall
grant to the Executive an aggregate 21,938 phantom shares (i.e., restricted
stock units) (the “2013 Equity Grant”) pursuant to MFA’s 2010 Amended and
Restated Equity Compensation Plan and one or more phantom share award
agreements, which will provide that, subject to the vesting of such awards, the
phantom shares will settle in shares of common stock of MFA in January 2014.  Of
the phantom shares comprising the 2013 Equity Grant, (i) two-thirds of such
phantom shares (or 14,625 phantom shares) will vest on December 31, 2013,
subject to the Executive’s continued employment with the Company through such
date, and (ii) one-third of such phantom shares (or 7,313 phantom shares) will
vest on December 31, 2013, subject to MFA’s having achieved a cumulative level
of “return to stockholders” for 2013 as more particularly described in the
applicable award agreement.  Any common stock of MFA issued to the Executive in
respect of the 2013 Equity Grant

 

2

--------------------------------------------------------------------------------


 

may not be sold or transferred by the Executive until such date that is six
months after the Executive’s date of termination of employment; provided,
however, that the Executive may sell such shares of stock to satisfy income tax
and employment tax obligations related to the vesting and settlement thereof.”

 

7.                                       Paragraph 5 (Termination of Employment)
of the Agreement is hereby amended by adding the following sentence at the end
of subparagraph (h) thereof:

 

“For the sake of clarity, any amounts payable or benefits to be received
pursuant to Paragraph 5 (other than amounts required to be paid under applicable
law with respect to Paragraph 5(h)) shall be subject to Paragraph 5(g) and this
Paragraph (5)(h).  Notwithstanding anything in this Agreement to the contrary,
subject to Paragraph 5(g), to the extent that any amount payable pursuant to
this Paragraph 5 constitutes “nonqualified deferred compensation” for purposes
of Section 409A of the Code, then any such amount scheduled to be paid within
sixty (60) days following the termination of employment shall not be paid until
the first regularly scheduled payroll date that is at least sixty (60) days
following such termination, and such amount shall include payment of any amount
that was otherwise scheduled to be paid prior thereto.”

 

8.                                       Paragraph 5 (Termination of Employment)
of the Agreement is hereby amended by adding the following subparagraph (i) to
the end thereof:

 

“(i) Resignation and Retirement.  Upon any termination of the Executive’s
employment with the Company for any reason (including retirement), the Executive
shall, as may be requested by the Company, resign from any position he then
holds as an officer, director or fiduciary of the Company or any Company-related
entity.  In furtherance of the foregoing, the Executive shall execute and
deliver to the Company any letters, documents and other instruments necessary or
appropriate to effect such resignation or resignations.”

 

9.                                       MFA shall pay directly all reasonable
legal fees incurred by the Executive in connection with the negotiation,
preparation and execution of this Agreement.

 

10.                                 All references to “this Agreement” shall
refer to the Agreement.

 

11.                                 Except as specifically set forth herein, the
Agreement and all of its terms and conditions remain in full force and effect,
and the Agreement is hereby ratified and confirmed in all respects, except that
on or after the date of this Amendment all references in the Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall mean
the Agreement as amended by this Amendment.

 

12.                                 This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

13.                                 This Amendment and all rights hereunder, and
any controversies or disputes arising with respect hereto, shall be governed by
and interpreted in accordance with the laws of the State of New York, applicable
to agreements made and to be performed entirely within such

 

3

--------------------------------------------------------------------------------


 

State, without regard to the conflicts of laws provisions thereof that would
apply the law of any other jurisdiction.

 

14.                                 This Amendment shall be binding upon and
inure to the benefit of MFA and the Executive and their respective successors,
heirs (in the case of the Executive) and assigns.  The Agreement, as amended by
this Amendment, contains the entire agreement between MFA and the Executive
concerning the subject matter of thereof, as amended by this Amendment, and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between them with respect thereto.

 

[remainder of page intentionally left blank; signature page follows]

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

COMPANY:

 

 

 

MFA FINANCIAL, INC.

 

 

 

 

 

 

 

By:

 /s/ George H. Krauss

 

 

Name:

George H. Krauss

 

 

Title:

Lead Director

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 /s/ Stewart Zimmerman

 

Stewart Zimmerman

 

5

--------------------------------------------------------------------------------